UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 12b-25 Commission File Number:0-50275 NOTIFICATION OF LATE FILING (Check One): £ Form 10-K £ Form 20-F £ Form 11-K S Form 10-Q £ Form N-SAR For Period Ended:September 30, 2011 []Transition Report on Form 10-K []Transition Report on Form 20-F []Transition Report on Form 11-K [X]Transition Report on Form 10-Q []Transition Report on Form N-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates:Part 1 Item 1-Financial Statements and Part I Item 2-Management’s Discussion and Analysis. PART I - REGISTRANT INFORMATION Full Name of Registrant:BCB Bancorp, Inc. Former Name if Applicable:N/A Address of Principal Executive Offices (Street and Number):104-110 Avenue C City, State and Zip Code:Bayonne, New Jersey 07002 PART II - RULES 12B-25(B) AND (C) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) (a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; S (b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c)The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR or the transition report portion thereof, could not be filed within the prescribed time period In connection with an on-going regulatory examination by the FDIC, the Company is evaluating its accounting treatment for certain non-performing loans and corresponding provisions to the allowance for loan losses.Due to the timing of the Company’s evaluation and desire to provide a complete and thorough analysis of the accounting treatment of its non-performing loan portfolio the Company is unable to complete its quarterly financial statements without undue time, cost and expense.The Company anticipates that it will be able to complete its financial statement analysis in the five day time period provided pursuant to this 12b-25 Report.The Company does not expect that the completion of its review will result in a significant change in its results of operations from the corresponding period for the last fiscal year. PART IV - OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification: Donald Mindiak 823-0700 (Name) (Area Code) (Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). SYes £ No (3)Is it anticipated that any significant change in results of operation from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? £Yes S No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. BCB Bancorp, Inc. (Name of Registrant as specified in its charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 14, 2011 By:/s/ Donald Mindiak Donald Mindiak President and Chief Executive Officer
